Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 1 of 12 PagelD #: 52

Rev. 11/13) Search and Seizure Warrant

 

UNITED STATES DISTRICT COURT
for the
Southern District of West Virginia

In the Matter of the Search of )

(Briefly describe the property to be searched )
or identify the person by name and address) ) Case No. 2:20-mj-00012

)

)

Residence of Nedeltcho Vladimirov, with an address of
5429 Hillbrook Drive, Cross Lanes, Kanawha County,
West Virginia )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Southern District of West Virginia

 

(identify the person or describe the property to be searched and give its location):

See Attachment "A"

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

See Attachment "B"

YOU ARE COMMANDED to execute this warrant on or before February 17, 2020 (not to exceed 14 days)
@ in the daytime 6:00 a.m. to 10:00 p.m. (at any time in the day or night because good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to Dwane L. Tinsley
(United States Magistrate Judge)

 

@ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

M for 30 days (not to exceed 30) 1 until, the facts justi yf, t the latey specific date of

 

 

Date and time issued: teh. i ROKO 3 S 5 en Y aaa! l

 

Jyaige’s signanne

City and state: Charleston, West Virginia Dwane L. Tinsley, United States Magistrate Judge

 

 

Printed name and title
Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 2 of 12 PagelD #: 53

AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

 

 

 

 

 

 

 

Return

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

2:20-mj-00012 02/10/2020 12:00 am On kitchen table of the residence
Inventory made in the presence of:

Raymond Osmolinski (USSS)
Inventory of the property taken:

See attached inventory sheets.

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: Ja-ld-F030 Togs MLE

FF
Executing officer’s signature

 

—_—
[Cire

7

2. MVE OI chk SCE, al WK 7T
Printed name and title

 

 

 
 

Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 3 of 12 PagelD #: 54

 

Detailed Inventory of All Items Seized

 

 

 

 

Report Date: Starting Date and Time:
5429 HILLBROOK DRIVE 02/10/2020 02/10/2020 10:43:52 AM
CHARLESTON, WEST VIRGINIA 25313 USSS Case #: Ending Date and Time:
, 104-708-15476 02/10/2020 01:09:05 PM
Site Description: RESIDENCE
Item #: 1 Evidence Box: 1 Room Name: C - 1ST FLOOR KITCHEN
Where Found: IN CABINET Quantity: 1

Serial #:
Description: BUSINESS CARD FOR WV MOBILE PAWN SHOP/NED VLADIMIROV

Key Word:

Locating Investigator: SGT TL WEESE
Secondary Investigator:
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI

Item #: 2 Evidence Box: 2 Room Name: C - 1ST FLOOR KITCHEN
Where Found: ON FLOOR Quantity: 1
Serial #:

Description: RELIANCE TRANSFER SWITCH KIT

Key Word:
Locating Investigator: SGT TL WEESE

Secondary Investigator:
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI

Item #: 3 Evidence Box: 3 Room Name: C - 1ST FLOOR KITCHEN
Where Found: ON FLOOR Quantity: 1
Serial #:

Description: RELIANCE TRANSFER SWITCH KIT

Key Word:

Locating Investigator: SGT TL WEESE
Secondary Investigator:

Evidence Custodian: TERRY HEDRICK
Evidence Logger: RAYMOND OSMOLINSKI

 

 

Page 1 of 6
Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 4 of 12 PagelD #: 55

 

  

Detailed Inventory of All Items Seized

 

 

PX
Site Address: Report Date: Starting Date and Time:
5429 HILLBROOK DRIVE 02/10/2020 02/10/2020 10:43:52 AM
CHARLESTON, WEST VIRGINIA 25313 USSS Case #: Ending Date and Time:
104-708-15476 02/10/2020 01:09:05 PM

Site Description: RESIDENCE

 

Item #: 4 Evidence Box: 1 Room Name: | - 2ND FLOOR BEDROOM LEFT
Where Found: ON FLOOR Quantity: 1
Serial #:

Description: CRAFTSMAN CMCF910 DRILL

Key Word:

Locating Investigator: JEREMY THOMPSON
Secondary Investigator: JARED DAVIS
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI

Item #: 5 Evidence Box: 2 Room Name: | - 2ND FLOOR BEDROOM LEFT
Where Found: ON FLOOR Quantity: 1

Serial #: .

Description: BUCKET FULL OF MISCELLANEOUS JEWELRY, COINS AND COLLECTIBLE CURRENCY

Key Word:
Locating Investigator: © JEREMY THOMPSON

Secondary Investigator:
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI

Item #: 6 Evidence Box: 3 Room Name: | - 2ND FLOOR BEDROOM LEFT
Where Found: ON FLOOR Quantity: 1

Serial #:

Description: BIN OF MISCELLANEOUS KNIVES

Key Word:

Locating Investigator: © JEREMY THOMPSON
Secondary Investigator:

Evidence Custodian: TERRY HEDRICK
Evidence Logger: RAYMOND OSMOLINSKI

 

 

Page 2 of 6
 

Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 5 of 12 PagelD #: 56

 

 

Detailed Inventory of All Items Seized

 

 

Site Address: Report Date: Starting Date and Time:

5429 HILLBROOK DRIVE 02/10/2020 02/10/2020 10:43:52 AM
CHARLESTON, WEST VIRGINIA 25313 USSS Case #: Ending Date and Time:
104-708-15476 02/10/2020 01:09:05 PM

Site Description: RESIDENCE

 

Item #: 7 Evidence Box: 1 Room Name: J- 2ND FLOOR BEDROOM LEFT LE
Where Found: ON FURNITURE Quantity: 1
Serial #: CND4486VSC

Description: HP LAPTOP MODEL #15-R136WM

Key Word:

Locating Investigator: © OFFICER HARVEY
Secondary Investigator:
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI
Item#: 8 Evidence Box: 1 Room Name: G - 2ND FLOOR BEDROOM RIGHT
Where Found: ON FURNITURE Quantity: 1

Serial #: DMPS903RH258
Description: WHITE IPAD PRO

Key Word:

Locating Investigator: © TAD LIPSCOMB
Secondary Investigator: SGT BOYLES
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI
Item #: 9 Evidence Box: 2 Room Name: G - 2ND FLOOR BEDROOM RIGHT
Where Found: ON FURNITURE Quantity: 1

Serial#: DLXP1IMAFKYC
Description: |IPAD AIR

Key Word:

Locating Investigator: © TAD LIPSCOMB
Secondary Investigator: TAD LIPSCOMB
Evidence Custodian: TERRY HEDRICK
Evidence Logger: RAYMOND OSMOLINSKI

 

 

Page 3 of 6
 

Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 6 of 12 PagelD #: 57

 

 

Detailed Inventory of All Items Seized

 

 

Site Address: Report Date: Starting Date and Time:

5429 HILLBROOK DRIVE 02/10/2020 02/10/2020 10:43:52 AM
CHARLESTON, WEST VIRGINIA 25313 USSS Case #: Ending Date and Time:
104-708-15476 02/10/2020 01:09:05 PM

Site Description: RESIDENCE

 

Item #: 10 Evidence Box: 3 Room Name: G - 2ND FLOOR BEDROOM RIGHT
Where Found: ON FURNITURE Quantity: 1
Serial #: R38M10L7P3P

Description: GALAXY S10 PHONE

Key Word:

Locating Investigator: © TAD LIPSCOMB
Secondary Investigator: SGT BOYLES
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI

Item#: 11 Evidence Box: 4 Room Name: G - 2ND FLOOR BEDROOM RIGHT
Where Found: ON FURNITURE Quantity: 1

Serial #:

Description: LONGINES WATCH

Key Word:

Locating Investigator: © TAD LIPSCOMB
Secondary Investigator: SGT BOYLES
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI
Item #: 12 Evidence Box: 1 Room Name: E - 1ST FLOOR DINING ROOM
Where Found: ON TABLE Quantity: 1

Serial #: SERVICE TAG 8K392G2
Description: DELL ULTRABOOK LAPTOP

Key Word:

Locating Investigator: © TAD LIPSCOMB
Secondary Investigator:

Evidence Custodian: TERRY HEDRICK
Evidence Logger: RAYMOND OSMOLINSK!

 

 

Page 4 of 6
 

Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 7 of 12 PagelD #: 58

 

Detailed Inventory of All Items Seized

 

 

 

Site Address: Report Date: Starting Date and Time:

6429 HILLBROOK DRIVE 02/10/2020 02/10/2020 10:43:52 AM
CHARLESTON, WEST VIRGINIA 25313 USSS Case #: Ending Date and Time:
104-708-15476 02/10/2020 01:09:05 PM

Site Description: RESIDENCE

 

Item #: 13 Evidence Box: 2 Room Name: E - 1ST FLOOR DINING ROOM
Where Found: ON PERSON OF Quantity: 1
Serial #: © DNQVP3J9JCLF

Description: 1 IPHONE X

Key Word:

Locating Investigator: TAD LIPSCOMB
Secondary Investigator:
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSK!

Item#: 14 Evidence Box: 2 Room Name: L - BEDROOM OVER GARAGE
Where Found: ON FLOOR Quantity: 1

Serial #:

Description: CRAFTSMAN 1/2 DRIVE RATCHET

Key Word:
Locating Investigator: SGT BOYLES

Secondary Investigator:
Evidence Custodian: TERRY HEDRICK

 

Evidence Logger: RAYMOND OSMOLINSKI

Item #: 15 Evidence Box: 3 Room Name: L - BEDROOM OVER GARAGE
Where Found: ON FLOOR Quantity: 1

Serial #:

Description: 3 BOTTLES 60 COUNT PREVAGEN

Key Word:

Locating Investigator: SGT BOYLES
Secondary Investigator:

Evidence Custodian: TERRY HEDRICK
Evidence Logger: RAYMOND OSMOLINSKI

 

 

Page 5 of 6
 

Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 8 of 12 PagelD #: 59

 

Detailed Inventory of All Items Seized

 

 

 

 

Report Date: Starting Date and Time:
5429 HILLBROOK DRIVE 02/10/2020 02/10/2020 10:43:52 AM
CHARLESTON, WEST VIRGINIA 25313 USSS Case #: Ending Date and Time:
104-708-15476 02/10/2020 01:09:05 PM
Site Description: RESIDENCE
Item #: 16 Evidence Box: L Room Name: L - BEDROOM OVER GARAGE
Where Found: ON FLOOR Quantity: 13

Serial #:
Description: 12PS3 AND PS4 VIDEO GAMES AND ONE BOBBLEHEAD

Key Word:

Locating Investigator: SGT BOYLES
Secondary Investigator:

Evidence Custodian: TERRY HEDRICK
Evidence Logger: RAYMOND OSMOLINSKI

 

Item #: Evidence Box: Room Name:

Where Found: Quantity:
Serial #:

Description:

Key Word:

Locating Investigator:
Secondary Investigator:
Evidence Custodian:
Evidence Logger:

 

Item #: Evidence Box: Room Name:

Where Found: Quantity:
Serial #:

Description:

Key Word:

Locating Investigator:
Secondary Investigator:
Evidence Custodian:
Evidence Logger:

 

 

Page 6 of 6
Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 9 of 12 PagelD #: 60
Nedeltcho VLADIMIROV 104-708-15476

Retail Inventory

 
 

Scan

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

662766664836 Reem Echo Net Thermostat | R1 1
4897036416587 NUU Mobile Phone | Ri 1
849944049610 Arlo Pro 2 | R1 1
5060384255651 Next Base Dashcam | R1 1
792363562263 Outlook HD Dashcam | R1 1
792363562263 Outlook HD Dashcam | R1 1
662766664836 Reem Echo Net Thermostat l R1 1
662766664836 Reem Echo Net Thermostat | R1 1
854219004164 | Scale Blaster Water Conditioner | R1 1
353100469254 Alli 120 Count | R1 1
10343922983 Epson Ink 288 | R1 35
10343923058 Epson Ink 28 XL | R1 7
10343923034 Epson 288 4 Pack | Ri 7
718037846910 My Passport | R1 2
33317208708 TI84 plus Calculator | Ri 1
636893403774 | Dewalt Pressure Washer Nozzle | R1 5
45242532421 Milwaukee Flashlight i R1 2
811571018284 Chromecast Ultra I R1 2
21397G259655 Roku Stick | R1 3
3423473021230 Dolce and Gabana Colgne | R1 2
3614270254697 Aqua di Gio | R1 1
763649073360 XBOX Seagate | R1 1
7350071076231 Luna Mini 2 | Ri 1
816965007097 Brecknell Scale | R1 1
883049486581 Kitchen Aid Mixer | Pallet 2
885609016849 Dyson Ball | Pallet 1
26508276136 Moen Genta Shower Head | Pallet 1
98071003238845 Delta Sink Faucet | Pallet 1
858001008781 Everbilt Sump Pump | Pallet 1
885612416551 Kohler Faucet | Pallet 1
885612719416 Kohler Faucet R22940 1 Pallet 1
34449925686 Delta Owendale | Pallet 2
622356558112 Shark Rocket Vacuum | Pallet 1
815181010683 Reliance Transfer Switch I Pallet 1
815181010683 Reliance Transfer Switch Cc Pallet 2
883351489317 Quickset Smart Lock | Pallet 1
22548349878 Michael Kors Cologne G R2 1
3351500012961 Chrome Azzaro G R2 1
3386460032681 Monte Blanc G R2 2
883049275215 Kitchen Aid Mixer 4.5 Quart L Pallet 1
85267851534 honeywell Thermostat L R2 3
85267771955 Honeywell Thermostat L R2 2

 

Page 1 of 3

 
Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 10 of 12 PagelD #: 61
Nedeltcho VLADIMIROV 104-708-15476

Retail Inventory

 
   

  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ 1 ORC n Descrip nc
875874004931 diamond Back Scope L
875874006508 Diamond back binoculars L R2 3
875874006454 | Diamond Back Binoculars 12x50 L R2 2
875874006430 Diamond Back Binoculars L R2 1
97855135391 Pro Stream Web Cam L R2 1
32929421772 Lexmart 100xI Ink L R2 1
39564506765 PT Airbrush Kit L R2 2
46928560011 Swiss Army Knift L R2 1
41260368004 | Kroger Brand Electric Toothbrush L R2 2
69055877531 Braun Series 300 L R2 3
75020082930 Norelco 6820 Shaver L R2 1
612572210727 Arris Modem L R2 2
50036354752 JBL Headphones L R2 2
13803327687 Canon Outdoor Camera L R2 4
5060384255651 Next Base Dashcam L R3 1
90835144567 Might Mule Wireless System L R3 1
819900012224 Kodak Pix Pro L R3 3
847626002403 J5 USB Adapter L R3 1
13803321586 Canon Ivy Click L R3 1
13803327687 Canon Ivy L R3 1
32277380615 Solder L R3 3
788130016299 Truglo L R3 1
54757098674 Well Pump L Pallet 1
840456108369 American Dynamics Camera L Pallet 1
792363648387 icon Wrench Set L R3 1
875874006430 | Diamond Back Binoculars 10x42 L R3 1
885911425421 Dewalt Brushless Impact Tool L R3 2
792363638432 Cobra Wireless Cameras L R3 6
916951C47693 Phillips Norelco 9100 L R3 1
875874001145 Diamond Back Scope L R3 1
792363642781 Chief Cut Off Tool L R3 1
39564506376 PT Mini Air Ratchet L R3 1
39564505614 PT Air Ratchet L R3 1
792363647526 Chief Air Drill L R3 2
792363646246 Chief Die Grinder L R3 3
792363648424 Icon Wrench Set 7 Piece L R3 1
69055879740 Braun Series 5 L R4 1
33991069275 Boom Bottle MM L R4 1
612572211373 Arris Net L R4 1
792363648370 Icon 7 Wrench Set L R4 2
4897034344950 WOW Pool Speaker L R4 1

 

Page 2 of 3

 
Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 11 of 12 PagelD #: 62
Nedeltcho VLADIMIROV 104-708-15476

Retail Inventory

40102533150
43917948287
346472042

7392557600325

10343952294
729849160248
30937313935
663023017556
829486139840

883049193861
885609014135
856560007412

849688011195
885911508681

849688011218

Andis Pro Animal Shaver
Wahl Grooming Kit
Bosch Laser
Nipper 12"
Workforce Wireless Printer
Pet Safe Remote Trainer
Milton Inflator Gauge
ingersoll Rand Air Impact
Bella Rocket Pro

Kitchen Aid Mixer 4.5 Quart Black
son V7 Animal

Ecovacs Robot Vacuum

Wisenet Video Secu System
Dewalt Multi Port Charget

Wisenet Video Secu System
Ti

Page 3 of 3

PT PRT ER pe peo peo peo pee ae

R4
R4
R4
R4
R4
R4
R4
Paliet
Pallet

Pallet
Pallet
Pallet

Pallet
Pallet

Pallet

BIR le fei] R }w jw

 
Case 2:20-mj-00012 Document 7 Filed 02/14/20 Page 12 of 12 PagelD #: 63
Nedeltcho VLADIMROV 104-708-15476

Supplemental Evidence List

Lenovo Lapto ROOLGJHX
LG Thin Q Phone

'|Box of Storage Media
Bag of SIM Cards

WVDL for Brian CURTIS
Seagate Free Agent Drive
Western Digitial Drive
Seagate Disc Drive

Bang & Olufsen Computer

 
